— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 23, 2003 (People v Baez, 306 AD2d 493 [2003]), affirming a judgment of the Supreme Court, Richmond County, rendered February 8, 2001.
Ordered that the application is denied.
*998The appellant has failed to establish that he was denied the effective assistance of appellate counsel {see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.E, Rivera, Dickerson and Hinds-Radix, JJ., concur.